     Case 2020CV000918    Document Document
                                   4     Filed
       Case:  3:20-cv-00444-wmc              #:04-21-2020
                                                1-2 Filed:            Page 1 Page
                                                                  05/12/20   of 10 1 of 10
                                                                                     FILED
                                                                                       04-21-2020
                                                                                       CIRCUIT COURT
                                                                                       DANE COUNTY, WI
                                                                                       2020CV000918
STATE OF WISCONSIN                CIRCUIT COURT           DANE COUNTY                  Honorable Susan M.
                                                                                       Crawford
                                     BRANCH__                                          Branch 1

TRI-NORTH BUILDERS, INC.
2625 Research Park Drive
Fitchburg, WI 53711
                         Plaintiff,
                                                                             Case No: ___________
                                                                             Case Code: 30701, 30301
MADISON RIMROCK LODGING INVESTORS I, LLC
1600 Aspen Commons, Suite 200
Middleton, WI 53562-4770

                                Involuntary Plaintiff,

v.

THE CINCINNATI INSURANCE COMPANY
6200 S. Gilmore Road,
Fairfield, OH 45014

STEADFAST INSURANCE COMPANY
1299 Zurich Way
Schaumburg, IL 60196

                                Defendants.


                                              SUMMONS


THE STATE OF WISCONSIN TO THE DEFENDANTS NAMED ABOVE:

          You are hereby notified that the plaintiff named above has filed a lawsuit or other legal

action against you. The complaint, which is attached, states the nature and basis of the legal

action.

          Within forty-five (45) days of receiving this summons, you must respond with a written

answer, as that term is used in chapter 802 of the Wisconsin Statutes, to the complaint. The Court

may reject or disregard an answer that does not follow the requirements of the statutes. The

answer must be sent or delivered to the Court, whose address is Dane County Clerk of Court,
   Case 2020CV000918    Document Document
                                 4     Filed
     Case:  3:20-cv-00444-wmc              #:04-21-2020
                                              1-2 Filed:             Page 2 Page
                                                                 05/12/20   of 10 2 of 10




215 S. Hamilton Street, Room 1000, Madison, Wisconsin 53703, and to John N. Giftos, Esq., the

Plaintiff’s attorney, whose address is Bell Giftos St. John LLC, 5325 Wall Street, Suite 2200,

Madison, Wisconsin 53718. You may have an attorney help or represent you.

       If you do not provide a proper answer within forty-five (45) days, the Court may grant

judgment against you for the award of money or other legal action requested in the complaint,

and you may lose your right to object to anything that is or may be incorrect in the complaint. A

judgment may be enforced as provided by law. A judgment awarding money may become a lien

against any real estate you own now or in the future, and may also be enforced by garnishment or

seizure of property.


                       Dated this 21st day of April, 2020.

                                              BELL GIFTOS ST. JOHN LLC

                                              /s/ John N. Giftos
                                              Roisin H. Bell, SBN 1036098
                                              John N. Giftos, SBN 1054853
                                              5325 Wall Street, Suite 2200
                                              Madison, WI 53718
                                              Phone: (608) 216-7990
                                              Fax: (608) 216-7999
                                              Email: rbell@bellgiftos.com
                                                      jgiftos@bellgiftos.com

                                              Attorneys for Plaintiff, Tri-North Builders, Inc.




                                                 2
     Case 2020CV000918    Document Document
                                   4     Filed
       Case:  3:20-cv-00444-wmc              #:04-21-2020
                                                1-2 Filed:          Page 3 Page
                                                                05/12/20   of 10 3 of 10
                                                                                   FILED
                                                                                    04-21-2020
                                                                                    CIRCUIT COURT
                                                                                    DANE COUNTY, WI
                                                                                    2020CV000918
STATE OF WISCONSIN             CIRCUIT COURT            DANE COUNTY                 Honorable Susan M.
                                                                                    Crawford
                                  BRANCH__                                          Branch 1

TRI-NORTH BUILDERS, INC.
2625 Research Park Drive
Fitchburg, WI 53711
                         Plaintiff,
                                                                          Case No: ___________
                                                                          Case Code: 30701, 30301
MADISON RIMROCK LODGING INVESTORS I, LLC
1600 Aspen Commons, Suite 200
Middleton, WI 53562-4770

                              Involuntary Plaintiff,

v.

THE CINCINNATI INSURANCE COMPANY
6200 S. Gilmore Road,
Fairfield, OH 45014

STEADFAST INSURANCE COMPANY
1299 Zurich Way
Schaumburg, IL 60196

                              Defendants.


                                         COMPLAINT


        Plaintiff, Tri-North Builders, Inc. (“Tri-North”), sues the Cincinnati Insurance Company

(“Cincinnati”) and Steadfast Insurance Company (“Steadfast”), and alleges as follows:

                                        THE PARTIES

        1.     Tri-North is a Wisconsin corporation with its corporate headquarters located in

Fitchburg, Wisconsin. Tri-North is a full-service construction management company.

        2.     Cincinnati is an Ohio company registered to do business in Wisconsin.

Cincinnati’s registered agent in Wisconsin is Mr. Michael Murray, whose address is Kasdorf

Lewis & Swietlik, SC, 1 Park Plz 11270, W. Park Pl. 5th Floor, Milwaukee, WI 53224. As part
   Case 2020CV000918    Document Document
                                 4     Filed
     Case:  3:20-cv-00444-wmc              #:04-21-2020
                                              1-2 Filed:               Page 4 Page
                                                                   05/12/20   of 10 4 of 10




of its business, Cincinnati provides Builder’s Risk insurance policies to companies, like Madison

Rimrock Lodging Investors I, LLC (“MRLI”) and Tri-North, who are engaged in construction

projects.

       3.      Steadfast is a Delaware corporation that provides commercial property and

casualty insurance. Steadfast does substantial business in Wisconsin.

       4.      MRLI is a Wisconsin limited liability company, with its principle place of

business located in Middleton, Wisconsin. MRLI is named as an involuntary plaintiff pursuant

to Wis. Stat. § 806.04(11) as a necessary party in this action because it has or may claim an

interest in and rights under the Cincinnati Policy which may be affected or otherwise impacted

by a declaration of the Court in this action.

                                 JURISDICTION AND VENUE

       5.      This Court has personal jurisdiction over the parties pursuant to Wis. Stat. §

801.05(1) because Defendants are engaged in substantial business activities within the State of

Wisconsin, including entering into insurance contracts with Tri-North for the provision of

insurance coverage related to ongoing business and construction in Dane County, Wisconsin.

       6.      Likewise, this Court has the power pursuant to Wis. Stat. § 806.04(1) to declare

the rights of the parties under the insurance policies at issue.

       7.      Venue is proper in Dane County pursuant to Wis. Stat. § 801.50(2) because it is

the county where the claims arose and because Defendants conduct substantial business in Dane

County, Wisconsin.




                                                   2
   Case 2020CV000918    Document Document
                                 4     Filed
     Case:  3:20-cv-00444-wmc              #:04-21-2020
                                              1-2 Filed:              Page 5 Page
                                                                  05/12/20   of 10 5 of 10




                                   STATEMENT OF FACTS

       8.      Tri-North entered into a contract with MRLI for the construction of a hotel –

“Home2 Suites” – located at 2153 Rimrock Rd., Madison, WI (“Construction Project”).

       9.      Cincinnati issued Builders Risk Insurance Policy No. ENP 049 31 59 (“Cincinnati

Policy”) to MRLI. The Cincinnati Policy provided Builder’s Risk insurance coverage for the

Construction Project, and identified Tri-North and its subcontractors as additional insureds.

       10.     In addition to the Cincinnati Policy, Tri-North obtained at least three (3)

additional insurance policies to protect itself from various possible losses, liability and damages

related to the Construction Project. Relevant here, Tri-North obtained Contractor’s Protective

Professional Indemnity and Liability Insurance Policy No. EOC 6641518-00 from Steadfast

(“Steadfast Policy”).

       11.     Tri-North began construction of the hotel in June 2018 and timely performed all

installation and construction in accordance with the Construction Project schedule.

       12.     During construction, there was significant precipitation in a short amount of time

at the construction site. According to the Record of Climatological Observations from the

National Oceanic & Atmospheric Administration for Madison, Wisconsin, 9.97” of rain and

melted snow were recorded in October, November, and December, 2018. That significant

precipitation occurred before Tri-North had installed the roofing on the hotel.

       13.     After the significant precipitation concluded, Tri-North waited for the hotel walls

to dry before installing the roof, insulation, vapor retarder, and gypsum board.

       14.     Tri-North timely and properly completed construction of the hotel, and a

Certificate of Occupancy was issued on June 3, 2019.




                                                 3
   Case 2020CV000918    Document Document
                                 4     Filed
     Case:  3:20-cv-00444-wmc              #:04-21-2020
                                              1-2 Filed:               Page 6 Page
                                                                   05/12/20   of 10 6 of 10




       15.     After the Certificate of Occupancy was issued, but before the hotel was opened,

MRLI noticed odors on the 4th floor of the hotel, and they contacted Tri-North.

       16.     Thereafter, Tri-North conducted an investigation that revealed moisture and mold

within the exterior wall cavities in various rooms throughout all 4 floors of the hotel.

       17.     Accordingly, Tri-North took appropriate steps to mitigate and remediate the

moisture and mold in the affected rooms.             As part of that process, Tri-North retained

Environmental Management Consulting, Inc. (“Environmental Management”) to perform

inspections and prepare a Mold Remediation plan for the project.

       18.     Tri-North conducted and completed all mitigation and remediation work – as

recommended and determined in conjunction with Environmental Management – between June

of 2019 and September of 2019.

       19.     This process included removing the gypsum board, vapor retarder, and insulation

from the walls of the affected rooms. It also included remediating and drying the walls and

replacing the removed materials.

       20.     The total cost to Tri-North for all remediation and mitigation work was

$1,347,680.71.

       21.     Tri-North timely notified both Cincinnati and Steadfast of the moisture and mold

problem, timely asserted coverage claims for its remediation and mitigation costs, and otherwise

met all of its obligations under both the Cincinnati Policy and Steadfast Policy.

       22.     Cincinnati hired Brander Engineering, Inc. (“Brander”) to conduct an expert

causation analysis of the moisture and mold.




                                                 4
    Case 2020CV000918    Document Document
                                  4     Filed
      Case:  3:20-cv-00444-wmc              #:04-21-2020
                                               1-2 Filed:                  Page 7 Page
                                                                       05/12/20   of 10 7 of 10




        23.    On September 27, 2019, Brander issued its written expert report on causation

finding that the significant precipitation prior to the installation of the roofing caused the

elevated moisture levels that became trapped in the wood, specifically finding:

               Because of the precipitation that fell on the structure prior to the installation
               of the roofing, the wood materials would have had an elevated moisture
               content. After the roofing was installed, the contractor began installing the
               insulation, vapor retarder, and gypsum board. The contractor indicated the
               walls were dry when they installed those materials. Because there was no
               visible moisture on the walls, there would be no reason to perform moisture
               content tests on the wood. It appears that the moisture discovered later was
               trapped in the wood and caused the damage, resulting in the odors and the
               subsequent remedial work.

        24.    Nevertheless, both Cincinnati and Steadfast have denied Tri-North coverage for

its losses.

        25.    Both Cincinnati and Steadfast have wrongly denied coverage premised on an

improper application and contract construction of certain exclusions and limitations in their

respective insurance policies.

        26.    Accordingly, there is an actual, justiciable controversy between the parties

regarding the scope of insurance coverage under the Cincinnati Policy and Steadfast Policy.

                                         COUNT I
                (Declaration of Coverage and Breach of the Cincinnati Policy)

        27.    Tri-North realleges and incorporates by reference the allegations set forth in

paragraphs 1 through 26 as if fully set forth herein.

        28.    The Cincinnati Policy is a valid and binding contract wherein Cincinnati has an

obligation to provide insurance coverage to Tri-North related to the Construction Project.

        29.    Cincinnati is contractually responsible and must provide coverage under the

Cincinnati Policy for Tri-North’s losses related to the trapped moisture in the hotel walls,

including the costs of mitigation and remediation outlined above.



                                                    5
   Case 2020CV000918    Document Document
                                 4     Filed
     Case:  3:20-cv-00444-wmc              #:04-21-2020
                                              1-2 Filed:             Page 8 Page
                                                                 05/12/20   of 10 8 of 10




         30.   No limitation or exclusion in the Cincinnati Policy prevents coverage to Tri-

North.

         31.   Yet, Cincinnati has denied Tri-North coverage premised on an improper

application and unlawful contract construction of certain exclusions and limitations in the

Cincinnati Policy.

         32.   Cincinnati’s denial of coverage is a material breach of Cincinnati’s obligations to

Tri-North under the Cincinnati Policy.

         33.   Tri-North has been damaged in the amount of $1,347,680.71 as a direct and

proximate result of Cincinnati’s material breach.

                                        CLAIM II
                (Declaration of Coverage and Breach of the Steadfast Policy)

         34.   Tri-North realleges and incorporates by reference the allegations set forth in

paragraphs 1 through 33 as if fully set forth herein.

         35.   The Steadfast Policy is a valid and binding contract wherein Steadfast has an

obligation to provide insurance coverage to Tri-North related to the Construction Project.

         36.   Steadfast is contractually responsible and must provide coverage under the

Steadfast Policy for Tri-North’s losses related to the trapped moisture in the hotel walls,

including the costs of mitigation and remediation outlined above.

         37.   No limitation or exclusion in the Steadfast Policy prevents coverage to Tri-North.

         38.   Yet, Steadfast has denied Tri-North coverage premised on an improper

application and unlawful contract construction of certain exclusions and limitations in the

Steadfast Policy.

         39.   Steadfast’s denial of coverage is a material breach of its obligations to Tri-North

under the Steadfast Policy.


                                                  6
   Case 2020CV000918    Document Document
                                 4     Filed
     Case:  3:20-cv-00444-wmc              #:04-21-2020
                                              1-2 Filed:            Page 9 Page
                                                                05/12/20   of 10 9 of 10




       40.     Tri-North has been damaged in the amount of $1,347,680.71 as a direct and

proximate result of Steadfast’s material breach.

       WHEREFORE, Tri-North respectfully requests that the Court enter judgment as follows:

       A.      Declaring that the losses incurred by Tri-North, including mitigation and

               remediation costs, are covered by and not otherwise excluded under the

               Cincinnati Policy;

       B.      Declaring that Cincinnati must pay Tri-North $1,347,680.71 for all of its losses

               pursuant to the Cincinnati Policy;

       C.      Declaring that the losses incurred by Tri-North, including mitigation and

               remediation costs, are covered by and not otherwise excluded under the Steadfast

               Policy;

       D.      Declaring that, Steadfast must pay Tri-North any portion of Tri-North’s

               $1,347,680.71 in losses pursuant to the Steadfast Policy that are not covered by

               the Cincinnati Policy;

       E.      Awarding Tri-North prejudgment interest, as well as all costs and attorneys’ fees

               allowed by law; and

       F.      Awarding Tri-North such further relief as the Court may deem just and equitable.




                                                   7
Case 2020CV000918   DocumentDocument
                            4     Filed
 Case:  3:20-cv-00444-wmc            #: 04-21-2020
                                        1-2 Filed:          Page 10
                                                        05/12/20    of 1010 of 10
                                                                  Page



               Dated this 21st day of April, 2020.

                                      BELL GIFTOS ST. JOHN LLC

                                      /s/ John N. Giftos
                                      Roisin H. Bell, SBN 1036098
                                      John N. Giftos, SBN 1054853
                                      5325 Wall Street, Suite 2200
                                      Madison, WI 53718
                                      Phone: (608) 216-7990
                                      Fax: (608) 216-7999
                                      Email: rbell@bellgiftos.com
                                              jgiftos@bellgiftos.com

                                      Attorneys for Plaintiff, Tri-North Builders, Inc.




                                         8
